Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go to
press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-0563

IN RE JAMES F. MILLER,
                 Respondent.                          Board Docket No. 22-BD-041
Bar Registration No. 955781                           DDN: 244-2020

BEFORE: Beckwith and Deahl, Associate Judges, and Washington, Senior Judge.


                                     ORDER
                             (FILED – September 15, 2022)

      On consideration of the affidavit of James F. Miller, wherein he consents to
disbarment from the bar of the District of Columbia pursuant to D.C. Bar Rule XI, §
12, which affidavit has been filed with the Clerk of this court, and the report and
recommendation of the Board on Professional Responsibility, it is

      ORDERED that James F. Miller is hereby disbarred by consent.

       The Clerk shall publish this order, but the affidavit shall not be publicly disclosed
or otherwise made available except upon order of the court or upon written consent of
the respondent.

       The Clerk shall cause a copy of this order to be transmitted to the Chairman of
the Board on Professional Responsibility and to the respondent, thereby giving him
notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and
responsibilities of disbarred attorneys and the effect of failure to comply therewith. It
is
       FURTHER ORDERED that the directive in the August 4, 2022, order “to
institute a formal proceeding to determine the nature of [respondent’s criminal] offense
and whether it involves moral turpitude within the meaning of D.C. Code § l l-2503(a)”
is vacated as moot.

                                     PER CURIAM